Citation Nr: 1707227	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Sensorineural hearing loss had its onset in or is otherwise shown to be related to active service.

2. Tinnitus is proximately due to bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, which are the only matters decided herein, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.

Bilateral Hearing Loss and Tinnitus

The Veteran currently has hearing loss for VA purposes.  See March 2011 VA examination.  He has also made competent and credible reports of noise exposure. In his VA Form 9 Appeal, the Veteran stated that he was exposed to noise from artillery fire on a daily basis. Such is supported by his military occupational specialty as a forward observer.  See 38 U.S.C.A. § 1154.  Therefore, the first two requirements of service connection are satisfied.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Turning to the nexus question, there is no evidence of treatment or diagnosis of hearing loss in service or for many years thereafter.  However, lay statements from the Veteran's spouse, former employer, and friends support his claim of hearing loss since service.  They consistently indicate that the Veteran's hearing changed from the time when he entered service and when he left service, and that his hearing loss has progressively worsened over time.  Such is supported by the medical record.

The Veteran's October 1961 entrance examination includes the results of audiometric testing. Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI). Thus, in order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the results of the ASA standards must be converted to ISO-ANSI standards. Here, the Veteran's entrance physical dates prior to the conversion, and as such the results have been converted to ISO-ANSI standards. The results of the October 1961 audiometric testing are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
Null
0
LEFT
10
0
0
Null
5

The Veteran's September 1963 separation examination also includes the results of audiometric testing. The results are as follows, with pure tone thresholds in decibels after conversion to ISO-ANSI standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
Null
15
LEFT
15
10
15
Null
15

The Veteran did not have hearing loss for VA purposes at separation.  However, as clearly indicated, there was a shift in hearing acuity during service that could serve as the basis for a grant of service connection. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Taken together with the aforementioned lay statements, the totality of the evidence supports the finding that the onset of the Veteran's current hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  See 38 C.F.R. § 3.303 (2016).

Consideration has been given to the negative findings of the March 2011 VA examination.  This opinion less than adequate.  The examiner failed to consider deterioration of the Veteran's hearing in service based on audiometric testing at the Veteran's entrance and separation examinations.  The examiner also failed to address and discuss lay statements.  Finally, he appears to misunderstood the Veteran's post-service history of noise exposure and placed too much significance on that inaccurate history.  




The Veteran is also entitled to service connection for his tinnitus.  The VA examiner diagnosed tinnitus and stated that it is as likely as not a symptom associated with the hearing loss.  Such provides a medical nexus between the Veteran's service-connected hearing loss and tinnitus.  The Veteran meets the requirements for service connection on a secondary basis for tinnitus, and he is therefore entitled to service connection for this disability. See 38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss granted.

Entitlement to service connection for tinnitus granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


